DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Interpretation under 35 U.S.C. 112(f) has been fully considered and is withdrawn. 
Rejection under 35 U.S.C. 112(b) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4,8 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1)
Regarding claim 1, Meess teaches, 
An augmented reality glasses device (Title, “a head up display to display simulated and real-world objects”) including a processor (¶64, “a logic processor-based subsystem 410”) and a pair of transmissive displays, (¶73 and fig. 15, “ face-mounted display device 440A is a see-through type display”) the augmented reality glasses device (¶66, “face-mounted display 440A”) being capable of displaying a path of a tool in a machine tool (¶106 and 103, “virtual weld 904 can be overlaid onto the weld joint 480C” as an aid in navigating a path such that virtual objects are “overlaid on the welding environment 480 in real-time such that the user can see the virtual objects on display 441”) on the displays, (¶66, “where the welding helmet includes a see-through lens” that is then matched to the “field of view of the user through the face-mounted display 440A”)  the augmented reality glasses device comprising: 
a block acquisition section of the processor (¶68, “logic processor-based subsystem 410”) that acquires a program causing the machine tool to move and operate the tool; (¶68, “logic processor-based subsystem 410” that that can import design model information used to inform “part of the fabrication process”)
a path determination section of the processor (¶106, “logic processor-based subsystem 410”) that determines a path and a movement direction of the tool in a workpiece coordinate system (¶106, “generate virtual weld objects 904 that visually show where the user should place the welds” that can be “overlaid onto the weld joint 480 C” which indicate “direction of change in the weld path” such as a “change to the left”) in accordance with the plurality of acquired successive time-series program blocks; (¶106 and 78, “ a virtual weld object 904 is shown at the spot where the user is welding to aid the user in showing how long the current weld should be and where to stop welding” such that frame-by-frame analysis of the images provides “object motion tracking in real time”) and 
a display control section of the processor (¶73 and Fig. 15, “logic processor-based subsystem 410”) that causes the displays to stereographically display (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) the determined path and movement direction of the tool. (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) 
	but does not explicitly teach, 
acquires a plurality of successive time-series program blocks from a numerical control apparatus
the path and movement direction being controlled by the numerical control apparatus
	However, Tezuka teaches additionally, 
acquires a plurality of successive time-series program blocks from a numerical control apparatus for causing the machine tool to move and operate (¶34 and fig. 1, “actual position data acquisition unit 32 acquires actual position data, which is data on the actual position of each axis at a discrete time, also as time-series data from the drive axis control unit 22 of the numerical controller 20”) 
the path and movement direction being controlled by the numerical control apparatus (¶35, “three-dimensional movable part path calculation unit 34 determines the three-dimensional path of the movable part by calculating the three-dimensional coordinate values of the movable part, as viewed from a coordinate system secured to a workpiece to be machined by the machine tool 10,”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka which tracks tool location using numerical controller information. This achieves creating an intuitive recognition of a three-dimensional shape of a path of a movable part of a machine tool.

Regarding claim 4, Meess with Tezuka teaches the limitation of claim 1,
	Meess teaches additionally, 
an image capturing apparatus (¶66, “a video capture device 470 that includes one or more cameras”) capable of capturing images (¶66, “to capture the welding environment 480”) that respectively pass through the displays (¶66, “signal from the video capture device 470 provides the field of view that the user sees while welding” in the welding environment 480) and that each contain the tool as captured images; (¶76,cameras capturing images of respective objects such as “welding tool 460”) and 
a position identification section of the processor (¶66, “spatial tracker 420”) that identifies a position of a tip of the tool (¶67 and Fig. 16A, “spatial tracker 420 measures the motion of welding tool 460” using a “target 600 is mounted on welding tool 460” such as depicted near the “tip 626” as depicted in Fig. 16A) contained in each of the captured images, (¶66, “spatial tracker 420 tracks the position of the welding tool 460” relative to the welding environment 480) 
wherein the display control section (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) causes the displays to display the path and the movement (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) direction of the tool in a superimposed manner (¶66, “a view of the welding environment 480 that has been overlaid with visual cues”) at the position of the tip of the tool contained in each of the captured images. (¶66 and Fig. 16A, “spatial tracker 420 tracks the position of the welding tool 460” based on the tracked motion “welding tool 460” using a “target 600 is mounted on welding tool 460” near the “tip 626” as depicted in Fig. 16A)

Regarding claim 8, it is the non-transitory storage medium claim of device claim 1. Refer to rejection of claim 1 to teach rejection of claim 8.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1) in view of Shadik; Joshua et al. (US 20200068184 A1)
Regarding claim 2, Meess with Tezuka teaches the limitation of claim 1,
display the path and movement direction (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”)
	But does not explicitly teach the additional limitation of claim 2,
	However, Shadik teaches additionally, 
display the path (¶42, “virtual reality scene and objects 204”) of the tool together with coordinate axes. (¶42 and 44, “virtual reality scene 202” which includes a positioned “world coordinate space having three-dimensional axes 208 including an x-axis 208-x, a y-axis 208-y, and a z-axis 208-z”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the virtual reality scene of Shadik which includes into a scene a universal coordinate space. Using such a space allows for a scene which does not change based on vantage point.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1) in view of Laning; Raymond C. et al. (US 7733339 B2)
Regarding claim 3, Meess with Tezuka teaches the limitation of claim 1,
	But does not explicitly teach the additional limitations of claim 3,
	However, Laning teaches additionally,
an acquisition number limiting section of the processor (3:15-40 and 11:21-40, “one or more complexity metrics” which indicates number of trimmed surfaces in the part or current sub-part using an “automated process implemented on a computer”) that limits a number of the program blocks to be acquired (¶3:15-40, “number of surfaces is compared to a threshold”) by the block acquisition section in accordance with a designated number of the program blocks to be acquired or a movement 19P00314USO(FANF-776US)31distance of the tool to move as a result of running of the program blocks to be acquired. (3:15-40, “number does not exceed the threshold” of the number of surfaces or parts in the sub-part which determines whether a process is acceptable or not to “keep the geometry of the current sub-part”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the model analysis of Laning which desires a particular complexity for tooling. This aids in providing simplification to the system. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1)
Regarding claim 5, Meess with Tezuka teaches the limitations of claim 4,
	Meess teaches additionally, 
image capturing apparatus captures images (¶66, “a video capture device 470” capture the “welding environment 480”) that each contain a table of the machine tool for mounting a workpiece as captured images, (¶113 and Fig. 26, block 962 where “image of the table 538, including the objects on the workpiece is captured”)
the position identification section identifies a position of the table, (¶112, “table 538 include marker objects 961 which provide known reference points for both the coupon/workpiece recognition device and the tracking system of system 400” which are used to “calibrate the images captured” with the welding environment 480)
	But does not explicitly teach,
the path determination section identifies a path and a movement direction of the table in the workpiece coordinate system in accordance with a plurality of the successive time-series program blocks and the position of the table, and 19P00314USO(FANF-776US)32 
the display control section causes the display sections to display the path and the movement direction of the table in a superimposed manner at the position of the table contained in each of the captured images.
	However, Ikebuchi teaches additionally, 
the path determination section (¶216, “main imaging unit 60” which captures “stage markers 410”) identifies a path and a movement direction of the table in the workpiece coordinate system in accordance with a plurality of the successive time-series program blocks and the position of the table, (¶216, “the displacement direction and the displacement amount of the table 400 can be substantially detected on the basis of the captured image” which is of the image of the stage markers 410 which is mounted on the table 400 “moved in the X-axis direction”) and 19P00314USO(FANF-776US)32 
the display control section (¶244 and Fig. 57, display unit 500 presenting “table guidance information display field 540”) causes the display sections to display the path and the movement direction of the table (¶244 and Fig. 57, “ table guidance information display field 540 displays” an original position 540a of the table 400 and “an arrow icon which indicates a direction of moving the table 400”) in a superimposed manner at the position of the table contained in each of the captured images. (¶244, “arrow icon 540d indicating the direction is preferably in a highlighted display mode such as flashing” arrow icon 540d which indicates the right when guiding the movement of the table 400 rightward)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the measuring device of Ikebuchi which can move a table as measurements are being taken. This type of measurement can maintain the measurement’s accuracy.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1) in view of AIZAWA; Nobuaki et al. (US 20190332086 A1) in view of Chauhan; Devinder Singh (US 20200372632 A1)
Regarding claim 6, Meess with Tezuka with Ikebuchi teach the limitation of claim 5,
	Meess teaches additionally, 
the display control section (¶73 and Fig. 15, “logic processor-based subsystem 410 provides stereoscopic video to the face mounted display device 440A”) causes the displays to display the path and the movement (¶73 and 106, “images from the welding environment 480 can be overlaid with visual cues” such that displayed virtual objects are positioned to aid in indicating “how long the current weld should be and where to stop welding”) direction of the tool in a superimposed manner  (¶66, “a view of the welding environment 480 that has been overlaid with visual cues”) at the position of the tip of the tool contained in each of the captured images. (¶66 and Fig. 16A, “spatial tracker 420 tracks the position of the welding tool 460” based on the tracked motion “welding tool 460” using a “target 600 is mounted on welding tool 460” near the “tip 626” as depicted in Fig. 16A)
	But does not explicitly teach the additional limitation of claim 6,
use information acquisition section of the processor that acquires whether cutting fluid is used in the machine tool as use information, wherein 
when the use information indicates that no cutting fluid is used, the display control section causes the display sections to display a particular path
	However, Aizawa teaches additionally, 
use information acquisition section of the processor (¶30, Fig. 1-17 and 11, “determination unit 17” included in the CPU 11) that acquires whether cutting fluid is used in the machine tool as use information, (¶30, determination unit 17 “determines whether or not the cutting fluid F is applied to the cutting point P”) wherein 
when the use information indicates that no cutting fluid is used, (¶30, “determines whether or not the cutting fluid F is applied to the cutting point P on the basis of the shape of the path of the cutting fluid F”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the measuring device of Ikebuchi with the fluid observation of Aizawa which monitors for cutting liquid. This teaching results in a reliable way to determine if the cutting surface is being conditioned. 
	But does not explicitly teach, 
when the use information indicates that no fluid, the display control section causes the display sections to display a particular path
	However, Chauhan teaches additionally, 
when the use information indicates that no fluid is used, (¶56, “FIRF may be annotated as having fluid present) or “no fluid”) the display control section causes the display sections to display a particular path (¶56, “labelers inspect an image of an OCT scan and label regions of the image as representing the presence or the absence of fluid”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the measuring device of Ikebuchi with the fluid observation of Aizawa with the image analysis of Chauhan which inspects a scan for fluid. This can aid in annotation and tracking of imaged objects. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over MEESS; Brian et al. (US 20180130376 A1) in view of TEZUKA; Junichi et al. (US 20120257276 A1) in view of Ikebuchi; Masayasu (US 20170314910 A1) in view of Noji; Nobuharu et al.  (US 20050194535 A1)
Regarding claim 7, Meess with Tezuka with Ikebuchi teach the limitation of claim 5,
	Ikebuchi teaches additionally, 
the display control section (¶244 and Fig. 57, display unit 500 presenting “table guidance information display field 540”) displays the acquired movement direction in a superimposed manner on at least one of the tool and the table. (¶244, “arrow icon 540d 1indicating the direction is preferably in a highlighted display mode such as flashing” arrow icon 540d which indicates the right when guiding the movement of the table 400 rightward)
	But does not explicitly teach the additional limitation of claim 7,
	However, Noji teaches additionally, 
a manual operation identification section of the processor (¶199, “man-machine interface” of the main controller) that identifies a switch from an automatic operation of the machine tool to a manual operation of the machine tool; (¶199, orders “switching between automatic inspection mode and manual inspection mode”) and 
a movement direction acquisition section of the processor (¶199 and 201, “a main controller, an operation controller, and a stage controller”) that, when a switch to the manual operation is identified, (¶199, “inspection start instruction” which switches to manual inspection and “all necessary commands in the manual inspection mode”) acquires a manually designated movement direction of at least one of the tool and the table, (¶199, “all necessary commands in the manual inspection mode” which can includes manual commands that control “concerned with the transfer of the stage”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Meess with the tool information of Tezuka with the measuring device of Ikebuchi with the control of Noji to manually input movement of a stage. This allows for coordination in manual inspection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483